Hall, Presiding Judge.
Plaintiff in an action under the Federal Employers’ Liability Act appeals from the grant of summary judgment for the employer. Construing all inferences in favor of plaintiff, there appears to be an issue of material fact concerning the employer’s actual knowledge of defects in the third party’s property on which plaintiff was working when injured. The court erred in granting summary judgment. Almendarez v. Atchison, Topeka & Santa Fe R. Co., 426 F2d 1095; Nivens v. St. Louis Southwestern R. Co., 425 F2d 114.

Judgment reversed.


Pannell and Quillian, JJ., concur.

Billy E. Moore, Edward W. Szczepanski, Jr., for appellant.
Bloch, Hall, Hawkins & Owens, F. Kennedy Hall, Jones, Cork, Miller & Benton, H. Jerome Strickland, W. Warren Plowden, Jr., for appellees.